        Case 1:19-cv-02973-SCJ Document 144 Filed 07/01/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

SISTERSONG WOMEN OF COLOR                  )
                                           )
REPRODUCTIVE JUSTICE                       )
COLLECTIVE et al.,                         )
                                           )
                                           )
      Plaintiffs,                          ) Civil Action No.: 1:19-cv-02973-SCJ
                                           )
                                           )
vs.                                        )
                                           )
                                           )
BRIAN KEMP et al.,                         )
                                           )
                                           )
                                           )
       Defendants.                         )
                                           )
                                           )


            PLAINTIFFS NOTICE OF SUPPLEMENETAL AUTHORITY

       Plaintiffs respectfully submit this notice regarding the Supreme Court’s

decision in June Medical Services L.L.C. v. Russo, No. 18-1323, 2020 WL

3492640 (U.S. June 29, 2020). Citing “[a] long line of well-established

precedent[,]” the Court reaffirmed in June that it “permit[s] abortion providers to

invoke the rights of their actual or potential patients in challenges to abortion-

related regulations.” Id. at *9–10 (citing cases); id. at *26 n.4 (Roberts, C.J.,

concurring) (“For the reasons the plurality explains, ante, at 11–16, I agree that the

abortion providers in this case have standing to assert the constitutional rights of

their patients.”).


                                               1
          Case 1:19-cv-02973-SCJ Document 144 Filed 07/01/20 Page 2 of 3




      The Supreme Court explained that it has “generally permitted plaintiffs to

assert third party rights in cases where the ‘enforcement of the challenged

restriction against the litigant would result indirectly in the violation of third

parties’ rights.’” Id. at *9 (quoting Kowalski v. Tesmer, 543 U.S. 125, 130 (2004)).

In June, as in the instant case before this Court, “[t]he plaintiffs are abortion

providers challenging a law that regulates their conduct[.]” Id. at *10. The

“‘threatened imposition of governmental sanctions’ for noncompliance eliminates

any risk that [plaintiffs’] claims are abstract or hypothetical. That threat also

assures [the Court] that the plaintiffs have every incentive to ‘resist efforts at

restricting their operations by acting as advocates of the rights of third parties who

seek access to their market or function.’” Id. (quoting Craig v. Boren, 429 U.S.

190, 195 (1976)). Thus, provider plaintiffs clearly meet the requirements for third-

party standing. Further, the Supreme Court made clear that when these

requirements are met, providers have the ability to raise the rights of their patients

regardless of the justifications defendants raise in support of the challenged law.

Id.

      Accordingly, the Court’s decision in June, along with the controlling

precedent cited in Plaintiffs’ brief, further supports provider plaintiffs’ standing.1



      1
       See Pls.’ Resp. in Opp. to Defs. Mot. For Summ. J., ECF No. 127, 3–5;
Reply to Defs.’ Opp. to Pls.’ Mot. Summ. J., ECF No. 135, 1–2.
                                               2
       Case 1:19-cv-02973-SCJ Document 144 Filed 07/01/20 Page 3 of 3




Respectfully submitted this 1st day of July, 2020.

Sean Young                               /s/ Elizabeth Watson
Attorney Bar Number: 790399
Attorney for Plaintiffs                  Elizabeth Watson*
AMERICAN CIVIL LIBERTIES UNION           Brigitte Amiri*
FOUNDATION OF GEORGIA, INC.              AMERICAN CIVIL LIBERTIES UNION
P.O. Box 77208                           FOUNDATION, INC.
Atlanta, GA 30357                        125 Broad Street, 18th Floor
Telephone: (678) 981-5295                New York, NY 10004
Email: syoung@acluga.org                 (212) 549-2633
                                         ewatson@aclu.org
Carrie Y. Flaxman*                       bamiri@aclu.org
PLANNED PARENTHOOD FEDERATION
OF AMERICA                               Attorneys for Plaintiffs SisterSong,
1110 Vermont Avenue, NW                  ACWC, AWMC, carafem, Summit,
Suite 300                                and Drs. Cwiak, Haddad and Lathrop
Washington, DC 20005
(202) 973-4800                           Julie Rikelman*
carrie.flaxman@ppfa.org                  Emily Nestler*
                                         Kirby Tyrrell*
Susan Lambiase*                          CENTER FOR REPRODUCTIVE RIGHTS
PLANNED PARENTHOOD FEDERATION            199 Water Street, 22nd Floor
OF AMERICA                               New York, NY 10038
123 William St., Floor 9                 (917) 637-3670 (phone)
New York, NY 10038                       (917) 637-3666 (fax)
(212) 541-7800 (phone)                   jrikelman@reprorights.org
(212) 247-6811 (fax)                     enestler@reprorights.org
susan.lambiase@ppfa.org                  ktyrrell@reprorights.org

Attorneys for PPSE                       Attorneys for Plaintiffs Feminist and
                                         CWHO



                                          * Admitted pro hac vice




                                            3
